             Case 1:21-cv-02678-AT Document 12 Filed 04/13/21 Page 1 of 3

Hughes
                                                                                       Hughes H ubbard & Reed LLP
                                                                                                 O ne Battery Park Plaza

Hubbard                                                                                N ew York, New York 10004-1482
                                                                                              Office:+1 (212) 837-6000

&Reed
                                                                                                 Fax : +1 (212) 422-4726
                                                                                                    hugheshubbard.com

                                                                                                          Nicolas Swerdloff
                                                                                                                     Partner
                                                                                             Direct Dial: +1 (305) 379-5571
                                                                                  n.i colas.swerdloff@hugheshu bbard.com




                                                    April 13, 2021



  VIA ECF (with courtesy copy to: Torres_NYSDChambers@nysd.uscourts.gov)

  The Honorable Analisa Torres
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007


             Re:       Syracuse Mountains Corp. v. Bolivarian Republic of Venezuela, Case No.
                       1:21-cv-02678-AT

  Dear Judge Torres:

         On behalf of our client, Syracuse Mountains Corporation, we respectfully submit this

  letter pursuant to Rules LB and III.A of your Honor' s Individual Practices, seeking entry of an

  order authorizing service of the summons and complaint on the Bolivarian Republic of

  Venezuela ("Venezuela") via diplomatic channels under 28 U.S.C. § 1608(a)(4). In prior

  proceedings before this Court, Venezuela has contended that " [t]he only method of service

  currently available against [Venezuela] is set forth in § 1608(a)(4), which allows for service

  through diplomatic channels." Memorandum in Support of Motion to Vacate Certificate of

  Default & Dismiss for Lack of Personal Jurisdiction at 17, Lovati et al. v. Bolivarian Republic of

  Venezuela, No. 1 :19-cv-4796-ALC (S.D.N .Y. Mar. 13, 2020), Dkt. 44. For service under

  Section 1608(a)(4), the Foreign Mailing Instructions of the Clerk of this Court direct parties to

  present a letter of request to the Clerk. See Clerk's Office, Foreign Mailing Instructions, at 12.
            Case 1:21-cv-02678-AT Document 12 Filed 04/13/21 Page 2 of 3

The Honorable Analisa Torres
April 13, 2021
Page 2


In advance of such a request to the Clerk, Plaintiff respectfully submits this letter to ensure

service is properly and timely effected under the Foreign Sovereign Immunities Act of 1976

("FSIA").


       Plaintiff is a beneficial owner of several series of bonds issued by Venezuela. See

Compl. ,r 1, Dkt. 1. As your Honor is now aware, Venezuela has failed since October 2017 to

pay owed principal and interest on those bonds in accordance with the bonds' terms. See, e.g.,

Contrarian Capital Mgmt. , L.L.C. et al. v. Bolivarian Republic of Venezuela , 2020 WL 5849013,

at *1 (S.D.N.Y. Oct. 1, 2020) (Torres, J.). Plaintiff filed its complaint in this action on March

29, 2021 , asserting claims for breach of contract with respect to the owed principal and interest

payments.


       The FSIA provides the exclusive rules for service of process on a foreign state.

28 U.S.C. § 1608(a). Section 1608(a) identifies four allowable methods of service on a foreign

state. According to the FSIA, a plaintiff must "attempt service by the first method (or determine

that it is unavailable) before proceeding to the second method, and so on." Ange/lino v. Royal

Family Al-Saud, 688 F.3d 771 , 773 (D.C. Cir. 2012) (citations omitted). As explained below, the

first three methods of service set forth in Sections 1608(a), are unavailable:

       •    Section 1608(a)(l) allows for service by "special arrangement." The bonds at issue
            contain a special arrangement for service on the Consulate General or an alternative
            agent in New York. However, Venezuela has closed the Consulate General and has
            failed to maintain an alternate agent to accept service of process. See Def. ' s Reply in
            Support of Motion to Vacate Certificate of Default & Dismiss for Lack of Personal
            Jurisdiction at 7, Lovati, No. 1:19-cv-4796-ALC, Dkt. 48. As a result, Venezuela has
            maintained that service is unavailable through the "special arrangement" agreed in the
            applicable bonds. Id.

       •    Section 1608(a)(2) allows for service in accordance with an applicable international
            convention. Venezuela is a signatory to the Hague Convention on the Service Abroad
            of Judicial and Extrajudicial Documents in Civil or Commercial Matters (" Hague
           Case 1:21-cv-02678-AT Document 12 Filed 04/13/21 Page 3 of 3

The Honorable Analisa Torres
April 13, 2021
Page 3


           Convention. However, Venezuela has made clear to this Court that service under the
           Hague Convention is unavailable because it ''would require the Court to recognize the
           actions and decrees of the Maduro regime, in contravention to the Executive's
           exclusive recognition of Juan Guaid6." Def. ' s Reply in Support of Motion to Vacate
           Certificate of Default & Dismiss for Lack of Personal Jurisdiction at 17, Lovati, No.
           1:19-cv-4796-ALC, Dkt. 48.

       •   Section 1608(a)(3) allows for service by mail. Venezuela has taken the position that
           this method of service is unavailable as well. Def. 's Reply in Support of Motion to
           Vacate Certificate of Default & Dismiss for Lack of Personal Jurisdiction at 17,
           Lovati, No. 19-cv-4796-ALC, Dkt. 48. This Court has also recognized that service
           under Section 1608(a)(3) "appears to be ' categorically unavailable"' for Venezuela.
           Order at 2, Casa Express Corp. v. Bolivarian Republic of Venezuela, No. 1: 18-cv-
           11940-AT (S.D.N.Y. Apr. 3, 2019), Dkt. 22 (quoting Azadeh v. Gov 't of the Islamic
           Republic ofIran, 318 F. Supp. 3d 90, 99 (D.D.C. 2018)).

       This leaves the fourth method of service: 28 U.S.C. § 1608(a)(4). In related cases, this

Court has given effect to Venezuela's contentions in the Lovati case noted above by directly

ordering service under Section 1608(4). See, e.g. Order, Casa Express C01p. v. Bolivarian

Republic of Venezuela , No. 1:18-cv-11940-AT (S.D.N.Y. Apr. 3, 2019), Dkt. 22; Order, Altana

Credit Opportunities Fund et al. v. Bolivarian Republic of Venezuela, No. 1:20-cv-08402-AT

(S.D.N.Y. Nov. 12, 2020), Dkt. 16. Plaintiff respectfully requests that the Court similarly order

service of Venezuela through the U.S. Department of State under Section 1608(a)(4), given the

unavailability of the other methods of service prescribed by the FSIA.


       Because Plaintiff has not yet served Venezuela, Plaintiff does not know if Venezuela is

represented by counsel in this matter.


                                             Respectfully,


                                             Isl Nicolas Swerdloff
                                             Nicolas Swerdloff
